DETAILED ACTION
Claim 11 has been preliminarily cancelled 
Claims 1-10 and 12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 has been acknowledged and considered by the examiner.

Specification
The title of the invention is not descriptive.  In particular, “Data Communications” cover a large number and wide scope of subjects and areas.  
As such, a new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akavia et al. (U.S. 2017/0056783 A1).
Regarding claims 1, 6, 8 and 12, discloses a data processing apparatus, system and method (see Akavia; paragraph 0013; Akavia discloses a smart device) comprising:
data communication circuitry to communicate data, by wireless radio frequency communication, with a set of one or more external devices, the data communication circuitry being configured to detect a corresponding wireless signal strength of a data communication from each of the set of external devices (see Akavia; paragraphs 0031, 0046 and 0047; Akavia discloses a smart device able to transmit, i.e. “communicate data”, and receive data using wireless radio transmitting methods, e.g. Bluetooh and Wi-Fi, that allow the reading of Received Signal Strength Indication value, i.e. RSSI.  The RSSI value is transmitted to a processing device from the connected toy or from multiple connected toys, i.e. “set of external devices”, each transmits a different RSSI value to the processing device, i.e. “detect a corresponding wireless signal strength…from the set of external devices”.  A “data communication circuitry” would have to be used in order to receive/transmit, via Bluetooh or Wi-Fi, the data from/to the connected toys);
a data processor to detect a respective estimated separation of each of the set of external devices from the apparatus in dependence upon the respective detected wireless signal strengths (see Akavia; paragraphs 0046 and 0047; Akavia discloses receiving the RSSI values, i.e. “wireless signal strengths”, from the multiple connected toys, i.e. “set of external devices”.  The RSSI value can be used to estimate the distance between the transmitting objects, e.g. connected toys, and a central unit, “detect…estimated separation”.  In particular, the RSSI value is processed, i.e. using a “data processor”, by the processing device and distance estimation is achieved); and
an image processor to detect, in images captured by a camera, an image of an external device having image properties consistent with the estimated separation of a given one of the set of external devices from the apparatus and to associate the external device detected in the images captured by the camera with data communications between the apparatus and the given one of the set of external devices (see Akavia; paragraphs 0013, 0046 and 0047; Akavia discloses the smart device includes a camera and the usage of the RSSI and distance estimation in combination with camera recognition, i.e. “associated the external device detected in images captured”.  The camera captures an image of a connected toy positioned within the field of vision of the camera and transmits the image data to the processing device, i.e. “an image processor to detect, in images captured by a camera an image of an external device…”.  The camera may use a few visual clues in order to get additional information on the location of the connected toy on axis Z, for example, if there are two or more connected toys in the space, the image properties consistent with the estimated separation”.  The processing device may further compare between distances of the different connected toys and provide a respective output according to the data obtained, e.g. yellow car wins in a race with blue and red cars, i.e. “associate the external device detected in the images captured by the camera with data communications between the apparatus and the given one of the set of external devices”).
Further, Akavia discloses the additional limitation of claim 6, a set of one or more external devices each configured to communicate data wirelessly with the data communication circuitry of the apparatus (see Akavia; paragraphs 0046 and 0047; Akavia discloses the RSSI value transmitted via Bluetooh and multiple connected toys, i.e. “external devices”, each transmitting a different RSSI value).
Further, Akavia discloses the additional limitation of claim 12, a non-transitory machine-readable storage medium which stores computer software (see Akavia; paragraphs 0012 and 0013; Akavia discloses the smart device having a dedicated software library, i.e. “computer software”, configured to allow processing of the image data.  As such, the software library would have to be stored, i.e. in a “storage medium”, in order for the smart device to access it).
Regarding claim 3, Akavia discloses all the limitations of claim 1, as discussed above, and further Akavia discloses the image processor is configured to detect an image size of the image of the external device (see Akavia; paragraph 0046; Akavia discloses the use of visual clues in order to get additional information on the location of the object on axis Z, for example, if there are two or more objects in the space, the camera may determine that the bigger object is the closest, i.e. using the “size” of the object in the image).
Regarding claim 4, Akavia discloses all the limitations of claim 1, as discussed above, and further Akavia discloses the image processor is configured to detect a location of the external device relative to the apparatus (see Akavia; paragraph 0046; Akavia discloses the camera may use a few visual clues in order to get additional information on the location of the object, i.e. “external device”, on axis Z, for example, if there are two or more objects in the space, the camera may determine that the bigger object is the closest).
Regarding claim 5, Akavia discloses all the limitations of claim 1, as discussed above, and further Akavia discloses comprising a camera to provide the captured images (see Akavia; paragraph 0047; Akavia discloses a camera captures image from connected toy and transmits the image data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akavia et al. (U.S. 2017/0056783 A1) in view of Mayor et al. (U.S. 2015/0181384 A1). 
Regarding claim 2, Akavia discloses all the limitations of claim 1, as discussed above.  While Akavia discloses “detect a corresponding wireless signal strength”, as discussed above, Akavia does not explicitly disclose in which the data communication circuitry is configured to request the set of one or more external devices to vary their wireless transmission power and to repeat the detection of wireless signal strength with the set of one of more external devices using different respective wireless transmission powers.
In analogous art, Mayor discloses in which the data communication circuitry is configured to request the set of one or more external devices to vary their wireless transmission power and to repeat the detection of wireless signal strength with the set of one of more external devices using different respective wireless transmission powers (see Mayor; paragraphs 0017; Mayor discloses a calibration device, e.g. smart phone or mobile device, using a Bluetooth transceiver, receives a broadcast with an initial measured power value from a beacon device.  The calibration device samples the Bluetooh signal strengths, i.e. “using different respective wireless transmission powers”, from the beacon device over a period of time and average the signal strength.  The beacon device is reconfigured to include the average signal strength, i.e. “request to vary…wireless transmission”, as the measured power for subsequent broadcasts).
One of ordinary skill in the art would have been motivated to combine Akavia and Mayor because they both disclose features for detecting wireless signal strength, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Mayor’s calibration device into the 
Regarding claim 9, Akavia discloses all the limitations of claim 8, as discussed above.  While Akavia discloses “detect a corresponding wireless signal strength”, as discussed above, Akavia does not explicitly disclose requesting the set of one or more external devices to vary their wireless transmission power; and repeating the step of detecting a respective estimated separation with the external devices using different respective wireless transmission powers.
In analogous art, Mayor discloses requesting the set of one or more external devices to vary their wireless transmission power (see Mayor; paragraphs 0017; Mayor discloses a calibration device, e.g. smart phone or mobile device, using a Bluetooth transceiver, receives a broadcast with an initial measured power value from a beacon device, i.e. “set of one or more external devices”.  The calibration device samples the Bluetooh signal strengths from the beacon device over a period of time and average the signal strength.  The beacon device is reconfigured to include the average signal strength as the measured power, i.e. “requesting…to vary their wireless transmission power”, for subsequent broadcasts); and 
repeating the step of detecting a respective estimated separation (distance) with the external devices using different respective wireless transmission powers (see Mayor; paragraphs 0017 and 0033; Mayor discloses calibrating the received signal strength distance function by sampling the signal strengths, i.e. different respective wireless transmission powers, over a period of time to determine the average measured power).
One of ordinary skill in the art would have been motivated to combine Akavia and Mayor because they both disclose features for detecting wireless signal strength, and as such, are within the same environment.
. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akavia et al. (U.S. 2017/0056783 A1) in view of Hornsby et al. (U.S. 2015/0147936 A1).
Regarding claims 7 and 10, Akavia discloses all the limitations of claims 6 and 8, as discussed above.  While Akavia discloses “detect a corresponding wireless signal strength”, as discussed above, Akavia does not explicitly disclose in which each of the set of one or more external devices comprises: second data communication circuitry to communicate data, by wireless radio frequency communication, with the apparatus, the second data communication circuitry being configured to detect a corresponding wireless signal strength of a data communication from the apparatus; and a second data processor to detect an estimated separation that external device from the apparatus in dependence upon the detected wireless signal strength, and to communicate the estimated separation to the apparatus.
In analogous art, Hornsby discloses in which each of the set of one or more external devices comprises: second data communication circuitry to communicate data, by wireless radio frequency communication, with the apparatus, the second data communication circuitry being configured to detect a corresponding wireless signal strength of a data communication from the apparatus (see Hornsby; paragraphs 0024, 0049 and 0066; Hornsby discloses a toy device, i.e. “external device”, detects a wireless signal from a source, i.e. “apparatus”, such as a handheld 
a second data processor to detect an estimated separation that external device from the apparatus in dependence upon the detected wireless signal strength, and to communicate the estimated separation to the apparatus (see Hornsby; paragraph 0024; Hornsby discloses the toy device determines, based on a certain signal strength, the distance, i.e. “estimated separation”, from the source.  An action is taken upon reaching a specific distance from the source).
One of ordinary skill in the art would have been motivated to combine Akavia and Hornsby because they both disclose features for detecting wireless signal strength, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Hornsby’s feature of tracking and interacting with a source device into the system of Akavia in order to provide the benefit of allowing the connected toy device to interact with the smart device (see Akavia; paragraph 0031), such as, doing a trick when the toy device is within a specific distance (see Hornsby; paragraph 0024). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (U.S. 2016/0335871 A1) discloses devices connected through IoT and determining a distance between the devices.
Zakaria (U.S. 2016/0295364 A1) discloses accurately detecting a location of wireless IoT devices by collecting signal strength data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        02/08/2022

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443